DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first spiral seed pattern layers of the first and second coil conductors are integrally formed with each other through the via hole” of claims 14, 20, 25 and 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 20, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 20, lines 3-4, recite “…the first spiral seed pattern layers of the first and second coil conductors are integrally formed with each other through the via hole…”. 
Claim 25, lines 14-17, recites “…the spiral seed patterns of the first and second coil conductors are integrally formed with each other through the via hole, such that the spiral seed patterns define a one-piece structure disposed in the via hole which extends beyond both upper and lower surfaces of the insulating substrate in a thickness direction…”.

The claimed limitations above are not supported in the Specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 18-20 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [U.S. Pub. No. 2015/0035640 A1] in view of Kajino [JP2001267166 A].
Regarding claim 12, Wang discloses a magnetic body (e.g., 34, Paragraph 0018, Fig. 2-5);
an insulating substrate (e.g., 30) embedded in the magnetic body 34;

first and second external electrodes (e.g., 36, 36) disposed on external surfaces of the magnetic body 34, wherein the first and second coil conductors are connected in series (e.g., forming an inductor, Paragraph 0018) with each other between the first and second external electrodes,
each of the first and second coil conductors (e.g., 32, Fig. 2, 3) includes a spiral seed pattern (e.g., 31, Paragraph 0021, Fig. 2- 4) disposed on the respective surface of the insulating substrate 30, 
a conductive surface coating layer (e.g., 320a, Paragraph 0021, 0022, Fig. 4) covering the spiral seed pattern and a portion of the respective surface of the insulating substrate 30, and an upper coating layer (e.g., 320b) covering the conductive surface coating layer 320a,
the spiral seed pattern 31 of each of the first and second coil conductors (e.g., 32 on both surfaces of substrate 30) that has opposing side surfaces each contacting the conductive surface coating layer 320a.
Wang discloses the instant claimed invention discussed above except for the spiral seed pattern of each of the first and second coil conductors includes a first seed pattern layer and a second seed pattern layer disposed on the first seed pattern layer defining an interface therebetween, both the first and the second seed layers have opposing side surfaces each contacting the conductive surface coating layer.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have seed layer comprising first and second seed pattern layer defining an interface as taught by Kajino to the seed layer of Wang to provide good adhesion of the seed layer to the substrate provided by the first seed layer and to the coil as provided by the second seed layer to avoid coil delamination.
Therefore, the combination of Wang in view of Kajino would result with Wang having the first and second seed layer of Kajino both have opposing side surfaces each contacting the conductive surface coating layer 320a of Wang.
Regarding claim 13, the combination of Wang to have the first and second seed layer of Kajino, wherein both have opposing side surfaces each contacting the conductive surface coating layer 320a of Wang and covered by the surface coating layer 320a (according to claim 12 above),
a sum of thicknesses, measured in a thickness direction orthogonal to the opposing surfaces of the insulating substrate 30 (of Wang), of the first and second spiral seed pattern layers (i.e., seed layers of Kajino) of each one of the first and second coil conductors is smaller than a thickness, measured in the thickness direction from the respective surface of the insulating substrate 30, of the conductive surface coating layer 
Regarding claim 14, Wang discloses the insulating substrate (e.g., 30) has a via hole (e.g., 37) extending there through.
Kajino further discloses insulating substrate (e.g., 2, Fig. 1) has a via hole (see Fig, 1E) extending there through, and the first spiral seed pattern layers (e.g., 3 on both surfaces of substrate 2) of first and second coil conductors 4 are integrally formed with each other through the via hole.
Regarding claim 18, Wang discloses that each conductive surface coating layer 320a is an isotropic plating layer (i.e., indicated by the aspect ratio of the formed coating layer e.g., 1.14, wherein growth of plating layer width and height are substantially the same), and each upper coating layer 320b is an anisotropic plating layer (i.e., indicated by the aspect ratio of the formed upper plating layer e.g., equivalent to 2.4, which is growth of plating height greater than the plating width) [Paragraph 0023, Fig. 4].
Regarding claim 19, Wang discloses a magnetic body (e.g., 34, Paragraph 0018, Fig. 3);
an insulating substrate (e.g., 30) embedded in the magnetic body 34;
first and second coil conductors (e.g., multilayer coil 32) disposed on respective opposing surfaces of the insulating substrate 30 and embedded in the magnetic body 34; and
first and second external electrodes (e.g., 36, 36) disposed on external surfaces of the magnetic body 34,

each of the first and second coil conductors includes a spiral seed pattern (e.g., 31, Paragraph 0021, Fig. 4) disposed on the respective surface of the insulating substrate 30 (see Fig. 3), a conductive surface coating layer (e.g., 320a) covering the spiral seed pattern 31 and a portion of the respective surface of the insulating substrate 30, and an upper coating layer (e.g., 320b) covering the conductive surface coating layer 320a (Fig. 4).
Wang discloses the instant claimed invention discussed above except for the spiral seed pattern of each of the first and second coil conductors includes a first seed pattern layer and a second seed pattern layer disposed on the first seed pattern layer defining an interface therebetween, and
the first seed pattern layer has the conductive surface coating layer contacting only side surfaces thereof from among top, bottom, and side surfaces, and the second seed pattern layer has the conductive surface coating layer covering upper and side surfaces thereof.
Kajino discloses spiral seed layer (e.g., 3, see Fig. 1, Description of preferred embodiment) includes a first seed pattern layer and a second seed pattern layer disposed on the first seed pattern layer defining an interface therebetween (e.g., underlying conductor or seed layer 3 can be a laminate of two or more layers).

Therefore, the combination of Wang in view of Kajino would result with Wang having the first and second seed layer of Kajino. The first spiral seed pattern layer (of Kajino) has the conductive surface coating layer (i.e., 320a of Wang) contacting only side surfaces thereof from among top, bottom, and side surfaces, and the second spiral seed pattern layer (of Kajino) has the conductive surface coating layer (e.g., 320a of Wang) covering upper and side surfaces thereof.
Regarding claim 20, Wang discloses the insulating substrate (e.g., 30) has a via hole (e.g., 37) extending there through.
Kajino further discloses insulating substrate (e.g., 2, Fig. 1) has a via hole (see Fig, 1E) extending there through, and the first spiral seed pattern layers (e.g., 3 on both surfaces of substrate 2) of first and second coil conductors 4 are integrally formed with each other through the via hole.
Regarding claim 24, Wang discloses that each conductive surface coating layer 320a is an isotropic plating layer (i.e., indicated by the aspect ratio of the formed coating layer e.g., 1.14, wherein growth of plating layer width and height are substantially the same), and each upper coating layer 320b is an anisotropic plating layer (i.e., indicated by 
Regarding claim 25, Wang discloses a magnetic body (e.g., 34, Paragraph 0018, Fig. 3);
an insulating substrate (e.g., 30) embedded in the magnetic body 34;
first and second coil conductors (e.g., multilayer coil 32) disposed on respective opposing surfaces of the insulating substrate 30 and embedded in the magnetic body 34; and
first and second external electrodes (e.g., 36, 36) disposed on external surfaces of the magnetic body 34,
wherein the first and second coil conductors (e.g., opposing coils 32) are connected in series (e.g., forming an inductor, Paragraph 0018) with each other between the first and second external electrodes (e.g., 36, 36),
each of the first and second coil conductors includes a spiral seed pattern (e.g., 31, Paragraph 0021, Fig. 4) disposed on the respective surface of the insulating substrate 30 (see Fig. 3), a conductive surface coating layer (e.g., 320a) covering the spiral seed pattern 31 and a portion of the respective surface of the insulating substrate 30, and an upper coating layer (e.g., 320b) covering the conductive surface coating layer 320a (Fig. 4), and the insulating substrate 30 has a via hole (e.g., 37) extending there through (Paragraph 0027, Fig. 3).
Wang discloses the instant claimed invention discussed above except for the spiral seed patterns of the first and second coil conductors are integrally formed with each other 
Kajino discloses spiral seed pattern layers (see Fig. 1, Description of preferred embodiment) of first and second coil conductors (e.g., 4, 4) are integrally formed with each other through via hole (e.g., Fig. 1E), such that the spiral seed patterns define a one-piece structure disposed in the via hole which extends beyond both upper and lower surfaces of insulating substrate (e.g., 2) in a thickness direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have seed pattern layer integrally formed with via hole as taught by Kajino to the seed layer and via hole structure of Wang to provide the inductor structure with a secured connection with the opposing coil provided by strong adhesion of the seed layer.
Regarding claim 26, Kajino discloses spiral seed layer (e.g., 3, see Fig. 1, Description of preferred embodiment) includes a first seed pattern layer and a second seed pattern layer disposed on the first seed pattern layer defining an interface therebetween (e.g., underlying conductor or seed layer 3 can be a laminate of two or more layers), both the first and the second seed layers have opposing side surfaces,
only the first spiral seed pattern layers (e.g., first layer of seed layer 3), from among the first spiral seed pattern layers and the second spiral seed pattern layers (e.g., two or more layers of seed layer 3), are integrally formed with each other through the via hole (see Fig. 1E).

Regarding claim 27, the combination of Wang in view of Kajino discloses the first and second seed layer (of Kajino) will have a sum of thicknesses, measured in a thickness direction orthogonal to the opposing surfaces of the insulating substrate 30 (of Wang), of the first and second spiral seed pattern layers (i.e., seed layers of Kajino) of each one of the first and second coil conductors of Wang is smaller than a thickness, measured in the thickness direction from the respective surface of the insulating substrate 30 (of Wang), of the conductive surface coating layer (e.g., 320a of Wang) of the one of the first and second coil conductors (i.e., coil 36 of Wang).
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kajino as applied to claim 12 above, and further in view of Ito et al. [U.S. Patent No. 9236171 B2].
Regarding claim 15, Wang in view of Kajino discloses the instant claimed invention discussed above except for that each of first and second coil conductors extends to a respective external surface of the magnetic body.
Ito discloses each of first and second coil conductors (e.g., 30a, 30b) extends (e.g., through 31a, 31b, respectively, column 21, lines 27-39, Fig. 17, 18) to a respective external surface of the magnetic body 42.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have first and second coil conductors 
Regarding claim 16, Wang discloses the spiral seed pattern 31, the conductive surface coating layer 320a, and the upper coating layer 320b of each of the first and second coil conductors (e.g., 32) extends to the respective external surface of the magnetic body (see Fig. 3 and 4).
Regarding claim 17, Wang in view of Kajino discloses the instant claimed invention discussed above except for the first spiral seed pattern layer and the second spiral seed pattern layer of each of the first and second coil conductors contacts a respective one of the first and second external electrodes.
Ito discloses seed pattern layer of each of first and second coil conductors (e.g., portion 31a of coil 30a, portion 31b of coil 30b) contacts a respective one of first and second external electrodes (e.g., 45, 46, column 21, lines 27-39, Fig. 17, 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have seed layers of coil conductors contact the external electrode as taught by Ito to the structure of Wang in view of Kajino to provide the inductor device with a strong and reliable electrical connection between the coil and the external electrode.
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kajino as applied to claim 19 above, and further in view of Ito et al. [U.S. Patent No. 9236171 B2].

Ito discloses each of first and second coil conductors (e.g., 30a, 30b) extends (e.g., through 31a, 31b, respectively, column 21, lines 27-39, Fig. 17, 18) to a respective external surface of the magnetic body 42.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have first and second coil conductors extends to a respective external surface of the magnetic body as taught by Ito to the coil conductors of Wang in view of Kajino to provide the inductor device with a reliable electrical contact between coil and external electrode.
Regarding claim 22, Wang discloses the spiral seed pattern 31, the conductive surface coating layer 320a, and the upper coating layer 320b of each of the first and second coil conductors (e.g., 32) extends to the respective external surface of the magnetic body (see Fig. 3 and 4).
Regarding claim 23, Wang in view of Kajino discloses the instant claimed invention discussed above except for the first spiral seed pattern layer and the second spiral seed pattern layer of each of the first and second coil conductors contacts a respective one of the first and second external electrodes.
Ito discloses seed pattern layer of each of first and second coil conductors (e.g., portion 31a of coil 30a, portion 31b of coil 30b) contacts a respective one of first and second external electrodes (e.g., 45, 46, column 21, lines 27-39, Fig. 17, 18).
.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kajino as applied to claim 26 above, and further in view of Ito et al. [U.S. Patent No. 9236171].
Regarding claim 28, Wang in view of Kajino discloses the instant claimed invention discussed above except for the first spiral seed pattern layer and the second spiral seed pattern layer of each of the first and second coil conductors contacts a respective one of the first and second external electrodes.
Ito discloses seed pattern layer of each of first and second coil conductors (e.g., portion 31a of coil 30a, portion 31b of coil 30b) contacts a respective one of first and second external electrodes (e.g., 45, 46, column 21, lines 27-39, Fig. 17, 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have seed layers of coil conductors contact the external electrode as taught by Ito to the structure of Wang in view of Kajino to provide the inductor device with a strong and reliable electrical connection between the coil and the external electrode.
Claims 29, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kajino as applied to claim 25 above, and further in view of Ito et al. [U.S. Patent No. 9236171].
Regarding claim 29, Wang in view of Kajino discloses the instant claimed invention discussed above except for each of first and second coil conductors extends to a respective external surface of the magnetic body.
Ito discloses each of first and second coil conductors (e.g., 30a, 30b) extends (e.g., through 31a, 31b, respectively, column 21, lines 27-39, Fig. 17, 18) to a respective external surface of the magnetic body 42.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have first and second coil conductors extends to a respective external surface of the magnetic body as taught by Ito to the coil conductors of Wang in view of Kajino to provide the inductor device with a reliable electrical contact between coil and external electrode. 
Regarding claim 30, Wang in view of Kajino discloses the instant claimed invention discussed above except for the spiral seed pattern, the conductive surface coating layer, and the upper coating layer of each of the first and second coil conductors extends to the respective external surface of the magnetic body.
Ito discloses each of first and second coil conductors (e.g., 30a, 30b) and the respective seed pattern layer extends (e.g., through 31a, 31b, respectively, column 21, lines 27-39, Fig. 17, 18) to a respective external surface of the magnetic body 42.

Regarding claim 31, Wang discloses that each conductive surface coating layer 320a is an isotropic plating layer (i.e., indicated by the aspect ratio of the formed coating layer e.g., 1.14, wherein growth of plating layer width and height are substantially the same), and each upper coating layer 320b is an anisotropic plating layer (i.e., indicated by the aspect ratio of the formed upper plating layer e.g., equivalent to 2.4, which is growth of plating height greater than the plating width) [Paragraph 0023, Fig. 4].
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-31 have been considered but are moot because of the new ground of rejection.
With regards to the amendment of claims 12 and 19 as well as part of dependent claim 26, Kajino discloses spiral seed layer (e.g., 3, see Fig. 1, Description of preferred embodiment) includes a first seed pattern layer and a second seed pattern layer disposed on the first seed pattern layer defining an interface therebetween (e.g., underlying conductor or seed layer 3 can be a laminate of two or more layers), both the first and the second seed layers have opposing side surfaces.

Regarding the amendment of claims 25 and 26, Kajino discloses spiral seed pattern layers (see Fig. 1, Description of preferred embodiment) of first and second coil conductors (e.g., 4, 4) are integrally formed with each other through via hole (e.g., Fig. 1E). Therefore, the spiral seed patterns define a one-piece structure disposed in the via hole which extends beyond both upper and lower surfaces of insulating substrate (e.g., 2) in a thickness direction. It would have been obvious to one having ordinary skill in the art to have seed pattern layer integrally formed with via hole as taught by Kajino to the seed layer and via hole structure of Wang to provide the inductor structure with a secured connection with the opposing coil provided by strong adhesion of the seed layer.
The Examiner also noted that the recitation, “the first spiral seed pattern layers of the first and second coil conductors are integrally formed with each other through the via hole” of claims 14, 20, 25 and 26 must be shown in the drawing. The Applicant also must point out the disclosure in the Specification.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/           Examiner, Art Unit 2837





/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837